    Case 4:19-cv-00048-JLK Document 13 Filed 06/16/20 Page 1 of 6 Pageid#: 201




                         IN THE UNITED STATES DISTRICT COURT
                                                                                      JUN 16 2020
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

TERESA A. CRAIG,                )
                                )
         Appellant,             )                     Civil Action No. 4:19cv00048
                                )
v.                              )                     MEMORANDUM OPINION
                                )
CHARLES HUNTER BENDALL, et al., )                     By: Hon. Jackson L. Kiser
                                )                         Senior United States District Judge
         Appellees.             )


          This matter stems from an appeal of a ruling by the bankruptcy court against

Appellant Teresa Craig (“Craig”), the debtor in the bankruptcy action below. In March, I

stayed the proceedings pending resolution of this appeal. The parties filed their respective

briefs and submitted them without oral argument. I have reviewed the pleadings, arguments

of the parties, and applicable law. For the reasons stated herein, I will dismiss this appeal for

lack of jurisdiction.

     I.      STATEMENT OF FACTS AND PROCEDURAL BACKGROUND

          Appellant Teresa Craig (“Craig”) resides in a home on Virginia Avenue in Danville,

Virginia (“the property”). On July 16, 2007, the property was deeded from Lucy Charles

Bendall1 to Charles E. Kober (“Kober”); at that time, Kober signed a note that indebted him

to Mrs. Bendall for $120,000.00. A deed of trust was docketed in Danville Circuit Court and

is the only lien against the property.




1Mrs. Bendall died testate on September 5, 2018. Appellees Charles Hunter Bendall and Robert Paschall
Bendall, III (“the Bendalls”), inherited the note from their mother upon her death.
 Case 4:19-cv-00048-JLK Document 13 Filed 06/16/20 Page 2 of 6 Pageid#: 202




       On October 3, 2012, Kober transferred the property to Craig via quitclaim deed.

Kober continued to make payments on the note until November 2018, when Kober

defaulted and foreclosure proceedings were commenced.

       Craig filed for bankruptcy and filed a Chapter 13 plan that allegedly proposed to

modify the note on the property (a note to which she was not a party) under 11 U.S.C.

§ 1322. The plan provided that Craig would pay the Bendalls $420.61 per month until the

property was sold or refinanced. Craig was to sell or refinance the property within twenty-

four months of confirmation of her proposed plan, and the balance of the note was to be

paid with the proceeds of the sale or refinancing. According to Craig, the Bendalls opposed

the plan and filed an objection in the bankruptcy court, contending that its interest in the

note and the property was not subject to the automatic stay, see 11 U.S.C. § 362 (2019).

       The Honorable Paul M. Black, United States Bankruptcy Judge, held a hearing on the

matter and entered an Order modifying the automatic stay. The Order read, in part:

              1. The debtor shall . . . present to the Trustee and Movants’
                 counsel either an executed contract of sale for the Property .
                 . . or a written commitment for a loan in sufficient amount
                 to satisfy the obligation to Movants in full. . . .

              2. Debtor shall make regular monthly payments of the
                 obligation originally incurred by Charles E. Kober (the
                 “Note”), secured by the Property, in the amount of Eight
                 Hundred Sixty-eight and 39/100 dollars ($868.39) to
                 Movants; pay all premiums for fire and casualty insurance
                 insuring the dwelling on the Property and maintain that
                 insurance naming the Movants as additional insureds; and
                 pay all real estate taxes for the City of Danville coming due.

              3. . . .

              4. In the event that any payment is untimely made, the Debtor
                 fails to pay or maintain taxes or insurance, or Debtor fails to

                                             -2-
 Case 4:19-cv-00048-JLK Document 13 Filed 06/16/20 Page 3 of 6 Pageid#: 203




                   comply with the time limits described in paragraph 1, above,
                   Movants shall be granted relief from the stay without the
                   necessity of a hearing, provided that upon such default,
                   Movants shall first give notice to Debtor, the Debtor’s
                   Attorney, and the Trustee, and docket such notice with the
                   Bankruptcy Court for the Western District of Virginia in the
                   above-referenced case. If, within fourteen (14) days after the
                   notice of default is docketed with the Court, the delinquent
                   payment(s) have not been made, or a response filed by the
                   Debtor or the Trustee and scheduled for hearing, which
                   hearing is to be held within thirty (30) days of the filing of
                   the Notice of Default, an order may issue granting Movants
                   full relief from the automatic stay of 11 U.S.C. § 362(a), with
                   respect to the real estate at 151 Virginia Avenue, Danville,
                   Virginia, Parcel Identification #20470, having a brief
                   description of “50 Ft, part Nos. 13 and 15 Section 2”,
                   Danville, Virginia (the “Property”).

Order, Case No. 19-61904 (W.D. Va. Br. Nov. 25, 2019) (“the November 25 Order”). Judge

Black denied Craig’s request for a stay pending appeal, and she filed her appeal in this court

on December 6, 2019. I held a hearing on her Motion to Stay the November 25 Order on

March 10, 2020, and granted a temporary stay pending resolution of her appeal on the

merits. The parties filed their briefs and submitted the matter for resolution without

argument. This matter is now ripe for review.

   II.        STANDARD OF REVIEW

         In reviewing the decision of the bankruptcy court, a district court must accept the

bankruptcy court’s findings of fact unless they are clearly erroneous and review de novo the

bankruptcy court’s conclusions of law. See In re: Harford Sands, Inc., 372 F.3d 637, 639 (4th

Cir. 2004).




                                              -3-
 Case 4:19-cv-00048-JLK Document 13 Filed 06/16/20 Page 4 of 6 Pageid#: 204




   III.    DISCUSSION

       The Bendalls contend the November 25 Order is not a “final order,” and thus not

appealable. Section 158 of Title 28 of the United States Code sets forth what orders may be

appealed from the bankruptcy court to the district court:

              The district courts of the United States shall have jurisdiction to
              hear appeals

                (1) from final judgment, orders, and decrees;
                (2) from interlocutory orders and decrees issued under section
                    1121(d) of title 11 increasing or deducing the time periods
                    referred to in section 1121 of such title; and
                (3) with leave of the court, from other interlocutory orders
                    and decrees;

              of bankruptcy judges entered in cases and proceedings referred
              to the bankruptcy judges under section 157 of this title. An
              appeal under this subsection shall be taken only to the district
              court for the judicial district in which the bankruptcy judge is
              serving.

28 U.S.C. § 158(a). There is no contention that this appeal concerns an interlocutory order

issued under 11 U.S.C. § 1121(d), and Craig has not sought leave of court to appeal an

interlocutory order under § 158(a)(3), so the question before the court is whether the

November 25 Order is a “final judgment, order[], [or] decree . . . .”

       An order is final if it “‘ends the litigation on the merits and leaves nothing for the

court to do but execute the judgment.’” Hudson v. Pittsylvania Cnty., 774 F.3d 231, 234 (4th

Cir. 2014) (quoting United States v. Modanlo, 762 F.3d 403, 409 (4th Cir. 2014)). The

“concept of finality” in bankruptcy proceedings “is more flexible than in ordinary civil

litigation.” In re: Fugazy, 982 F.2d 769, 775 (2nd Cir. 1992). To be a final order, a

bankruptcy court’s order “‘must completely resolve all of the issues pertaining to a discrete


                                              -4-
    Case 4:19-cv-00048-JLK Document 13 Filed 06/16/20 Page 5 of 6 Pageid#: 205




claim, including issues as to the proper relief.’” In re: Atlas, 210 F.3d 1305, 1308 (11th Cir.

2000) (quoting Fugazy, 982 F.2d at 776); see also U.S. Dep’t of Ag. v. Sexton, 529 B.R. 667,

673 (W.D. Va. 2015); First Owners’ Ass’n of Forty Six Hundred v. Gordon Props., LLC,

470 B.R. 364, 370 (E.D. Va. 2012).

        Here, the November 25 Order was not final, as it did not resolve the issues

concerning the Property. At most, it instructed Craig to re-finance the home and, if she

failed to do so, permitted the Bendalls to follow the court’s instructions to have the

automatic stay lifted. The November 25 Order, as it is written, does not “end” anything;

rather, it gives Craig a roadmap of how things might end, if certain, specific actions occur in a

certain, specific order. The November 25 Order does not lift the automatic stay or permit

the Bendalls to proceed with foreclosure at their will, and Craig does not contend the

automatic stay has, actually, been lifted. In fact, the Order confirms that the stay has not

been lifted, only modified. The stay will not be lifted unless certain events occur. Because the

November 25 Order does not “completely resolve all of the issues pertaining to” the

Property and the Bendalls request for relief from the automatic stay, the Order is not

appealable. Until the bankruptcy court issues a final order that is appealable under 28 U.S.C.

§ 158(a), her recourse remains in the bankruptcy court.2

        To be sure, “denial of relief from the automatic stay is a final, appealable order,”

Safety-Kleen, Inc. (Pinewood) v. Wyche, 274 F.3d 846, 864 (4th Cir. 1991), but relief from

the automatic stay is not what the November 25 Order does. Rather, it sets forth a set of

circumstances that, if Craig fails to fulfill, will result in relief from the automatic stay. Unless

2Insofar as I have discretion to entertain this appeal as interlocutory, see 28 U.S.C. § 158(a)(3), I decline to
exercise it.

                                                     -5-
 Case 4:19-cv-00048-JLK Document 13 Filed 06/16/20 Page 6 of 6 Pageid#: 206




and until such an order is entered, her appeal is premature. Cf. First Owners’ Ass’n, 470 B.R.

at 371.

   IV.       CONCLUSION

          Because the November 25 order was not a “final order,” this court is without

jurisdiction to entertain Craig’s appeal. The temporary stay will be lifted, and Craig’s appeal

will be dismissed for lack of jurisdiction.

          The clerk is directed to forward a copy of the Memorandum Opinion and

accompanying Order to all counsel of record.

          ENTERED this 16th day of June, 2020.




                                      __________________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                              -6-
